DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 04/15/2021 have been fully considered but they are not persuasive. 
Regarding section 112, Applicant essentially argues that the image capturer and the depth map generator are known in the art and that “one of ordinary skill in the art can easily implement” these functions through general purpose circuits listed in the Specification.
Examiner notes that where Applicant argues that the claimed structural elements are well-known then it admits that the claim structure is prior art.
Further, the 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection does not state that a person of skill in the art would not understand how to implement Applicant's inventions, it states that Applicant failed to particularly point out and distinctly claim the subject matter which the applicant regards as his invention, by failing to particularly point out and distinctly claim the structure it regards to be part of the claimed apparatus.  
Finally, a listing of generic hardware in the specification does not indicate that the inventors had possession of the details of particular software algorithms or hardware configurations that would implement the claimed specialized functions, and it also does not enable a person of skill in the art to implement the claimed functions using the 
See updated reasons for rejection reflecting the amended claim language below.
Regarding section 103, Applicant essentially argues that the claimed invention is using a plurality of image capture pairs to generate different working ranges for a depth map.  
However, Examiner notes that the claims do not define the term “working range” or that it is not naturally different for each additional camera as discussed below.  Further note that the teaching of the secondary reference is substantively similar to the preferred embodiment.
Applicant also argues:  “Venkataraman discloses "In addition the image processing pipeline application configures the processor to: capture a set of images captured from different viewpoints using the array of cameras", so according to paragraph [0046], of Venkataraman, Venkataraman only obviously teaches that the array of cameras capture a set of images from different viewpoints, wherein "images from different viewpoints" does not means that the array of cameras correspond to different baselines.”  
Examiner notes that Applicant argues that prior art uses a different word to describe the invention, however the claims do not limit how a different “baseline” is accomplished and thus do not preclude the specific examples in the prior art that accomplish a substantively similar result.
Applicant argues:  “Putraya discloses "The panoramic generation module 78 may analyze images captured by the camera module 36 and/or camera module 37 to generate one or more corresponding panoramic images based in part on utilizing depth map data", so according to paragraph [0047] of Putraya, Putraya only discloses that the panoramic generation module 78 can generate panoramic image based in part on the depth map data. That is, Putraya still obviously fails to disclose the technical feature"the plurality of depth maps having different working ranges.”
Again, Examiner notes that since the claims use a very general terminology, they are not clearly limited to a particular application, and thus embody the different examples such as general duplication of the AAPA, and the combination of fields of view in Venkataraman, and the compositing in Putraya.  
Examiner suggests elaborating on the meaning of the claimed terms that can point out a structural difference in the claimed invention.
Applicant argues:  “AAPA only obviously discloses that the depth map generation device generates the depth map including the interested object according to the first image and the second image, rather than disclosing that the depth map generation device generates the depth map including the interested object according to depth of the interested object, the first image, and the second image.  In addition, because AAP A fails to disclose that the depth map generation device generates the depth map including the interested object according to depth of the interested obiect, the first image, and the second image,”

Applicant argues:  “In addition, paragraph [0147] of Venkataraman
 discloses "depth map is used to select the pair of pyramid levels to blend and synthesize each input camera resolution pixel based on its depth and level of detail mapping", so according to paragraph [0147] of Venkataraman, Venkataraman only obviously teaches blending and synthesizing each input camera resolution pixel, rather than teaching blending depth map.”
Again, Examiner notes that the claims optionally output a blended depth map, they do not limit its type or how it is produced.
Response to Amendment
Examiner withdraws the rejection of Claims 1-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in view of the amendments.
 
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” 
Claims 1-25 recite “image capture pairs ... depth map generation module ... first image capturer ... depth map generator ... ” generic terms modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible 
Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over prior art admitted by the Applicant (“AAPA”) in view of US 20140267243 (“Venkataraman”) and in view US 20140184640 (“Putraya”).  See AAPA in statements made in the Specification and Applicant’s communications, such as arguments submitted on 04/15/2021.
Regarding Claim 1:  “A depth map generation device, comprising:
a plurality of image capture pairs;  (“In the prior art, a depth map generation device utilizes a first image (e . g . a left eye image) and a second image (e . g . a right eye image) captured by a first image capturer (e . g . a left eye image capturer) and a second image capturer (e . g . a right eye image capturer)”  AAPA, Specification, Paragraph 3.  AAPA does not discuss using a plurality of pairs, however mere duplication of a prior art components and their use is obvious.  See treatment of duplication above and treatment of additional 
a depth map generation module coupled to the plurality of image capture pairs, generating a plurality of depth maps corresponding to the plurality of image capture pairs according to image pairs captured by the plurality of image capture pairs,
and the plurality of depth maps having different working ranges; and  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, generating different working ranges can be a result of using the set of images captured from different cameras or viewpoints.  Note treatment of duplicate camera pairs as in AAPA above, and note “using the set of images captured from different viewpoints,” Venkataraman, Paragraphs 46, 78, and Putaya, Paragraphs 46-47, and statements of motivation below.)
a processor coupled to the depth map generation module outputting one depth map of the plurality of depth maps, or outputting a blending depth map composed of a part or all of the plurality of depth maps according to depth of a target object and the different working ranges.”  (Note that merely or optionally outputting results determined elsewhere requires no material processing.  Cumulatively note:  “depth map generation device respectively to generate a depth map including an interested object.”  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “a processor; and memory containing an image processing pipeline application [thus coupled to the depth generation module application] ... depth map is used to select the pair of pyramid levels to blend and synthesize each input camera resolution pixel based on its depth and level of detail mapping,” and thus according to the corresponding working ranges of each camera and depth of each captured content. Venkataraman, Paragraphs 46, 78, 147, and statement of motivation below.  Also, “in two dimensions (2D) or three dimensions (3D)). At present, panoramic imaging may be utilized to merge 
Cumulatively, Venkataraman teaches additional embodiments of the claim elements in the context of addressing depth of field limitations of the cameras used in determining depth maps.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to implement embodiments of the claimed elements as taught in Venkataraman, so that the “depth maps are utilized to render a video sequence from a set of video sequences captured from different viewpoints ... ”  Venkataraman, Paragraphs 6 and 78.  
Cumulatively, Putraya teaches additional embodiments of the claim elements in the context of addressing field of view limitations of depth or stereoscopic cameras by compositing images from different viewpoints.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and/or Venkataraman to implement embodiments of the claimed elements as taught in Putraya, in order “to increase the field of view by stitching a sequence of images (for example, in two dimensions (2D) or three dimensions (3D)).”  Putraya, Paragraph 4.
Examiner suggests elaborating on the particular structural differences between “image capture  pairs” and particular differences in algorithms directed to processing a differentiated plurality of image pairs as opposed to duplicate image pairs.)
Regarding Claim 2:  “The depth map generation device of claim 1, wherein the plurality of image capture pairs comprises: at least one first image capturer; and a plurality of second image capturer, each second image capturer and a corresponding first image capturer circuit form an image capturer pair of the plurality of image capturer pairs.”  (“In the prior art, a depth map generation device utilizes a first image (e . g . a left eye image) and a second image (e . g . a right eye image) captured by a first image capturer (e . g . a left eye image capturer) and a second image capturer (e . g . a right eye image capturer)”  AAPA, Specification, Paragraph 3.  AAPA does not discuss using a plurality of pairs, however mere duplication of a prior art components and their use is obvious.  See treatment of duplication above and treatment of additional embodiments in secondary references:  “multiple cameras spanning a wider synthetic aperture to capture light field images ... an array of cameras configured to capture image data forming a set of images captured from different viewpoints;” Venkataraman, Paragraphs 5, 46, and statement of motivation in Claim 1. Also note Putaya, Paragraphs 42, 47, and statement of motivation in Claim 1.)
Regarding Claim 3:  “The depth map generation device of claim 1, wherein the depth map generation module is a depth map generation, the processor selects one image capture pair of the plurality of image capture circuit pairs to make the depth map generation generate a first depth map according to an image pair captured by the image capture pair, and the processor outputs the first depth map.”  (Note that this claim does not limit how a selection is made.  Prior art teaches:  “depth map generation device respectively to generate a depth map including an 
Regarding Claim 4:  “The depth map generation device of claim 3, wherein the processor determines whether to switch another image capture pair of the plurality of image capture circuit pairs to capture an image pair according to depth corresponding to at least one predetermined object to make the depth map generation update the first depth map accordingly.”  (Prior art teaches:  “depth map generation device respectively to generate a depth map including an interested object” which indicates that images are selected according to including an interested object.  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “object being visible in some but not all of the images ... the viewpoint of the second camera is selected ...”. Venkataraman, Paragraph 99-100, and statement of motivation in Claim 1.  Also, “registration on at least two images associated with respective items of depth map data ... The method may further include determining at least one overlap region between the two images within at least first and second items of the depth map data,” indicating selection of additional images based on items/objects of interest.   Putaya, Paragraph 10, and statement of motivation in Claim 1.)
Regarding Claim 5:  “The depth map generation device of claim 3, wherein the depth map generator generates a preset depth map according to an image pair captured by a preset image capture pair, the processor determines depth corresponding to at least one predetermined object according to the preset depth map, and the processor selects the image capture pair of the plurality of image according to the depth corresponding to the predetermined object.”  (Note that this claim does not limit how a selection is made.  Prior art teaches:  “depth map generation device respectively to generate a depth map including an interested object.”  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “the viewpoint of the second camera is selected as a reference viewpoint”. Venkataraman, Paragraph 99-100, and statement of motivation in Claim 1.  Also, “the panoramic generation module 78 may determine depth map data of a captured image(s) based on a distance from a point where the image(s) was captured.”  Putaya, Paragraphs 42, 47, and statement of motivation in Claim 1.)
Regarding Claim 6:  “The depth map generation device of claim 1, wherein the depth map generation module comprises a plurality of depth map generators, and the processor outputs the blending depth map composed of the part or the all depth maps of the plurality of depth maps generated by the plurality of depth map generators.”  (“depth map is used to select the pair of pyramid levels to blend and synthesize each input camera resolution pixel based on its depth and level of detail mapping”. Venkataraman, Paragraphs 46, 78, 147, and statement of motivation below.  Also, “in two dimensions (2D) or three dimensions (3D)). At present, panoramic imaging merge various images to generate a single image ... blended to form a smooth transition”  Putaya, Paragraphs 4, 46-47, and statement of motivation below.)
Regarding Claim 7:  “The depth map generation device of claim 6, wherein if a depth map generator of the plurality of depth map generators is a master depth map generator, the master depth map generator outputs a depth map generated by the master depth map generator to the processor, and another depth map generator of the plurality of depth map generators corresponding to the master depth map generator is a slave depth map generator, and the slave depth map generator outputs a depth map generated by the slave depth map generator to the master depth map generator.”  (Note that slave generator is a mere duplication of the master generator; see treatment of duplication above.  Further note that the generators can be embodied as programs running on a processor.  See Specification,  Paragraph 28.  Prior art teaches example embodiments: “each image in the set of images captured from different viewpoints forms part of a video sequence in a set of video sequences captured from different viewpoints, and the image processing pipeline application further configures the processor to determine a distance to a surface of a scene object using the set of images captured from different viewpoints by tracking an object over time within the frames of the set of video sequences captured from different viewpoints”  Venkataraman, Paragraph 15.  “determine depth map data for each image”  Putaya, Paragraphs 42, 47.  See statement of motivation in Claim 1.)
Regarding Claim 8:  “The depth map generation device of claim 6, wherein partial depth map generator of the plurality of depth map generators are comprised in a master depth map generator group.”  (Note that partiality can refer to 
Regarding Claim 9:  “The depth map generation device of claim 8, wherein a first master depth map generator of the master depth map generator group generates and transmits a time synchronization signal to a first slave depth map generator corresponding to the first master depth map generator, and the first slave depth map generator transmits the time synchronization signal to a second master depth map generator of the master depth map generator group.”  (Note that the claim does not limit the nature of time synchronization signal.  Prior art teaches example embodiments: “the closer in time at which the image data is captured by each of the cameras, the less likely that variations in light intensity ( e.g. the otherwise imperceptible flicker of fluorescent lights) or object motion will result in time dependent variations between the captured images. ... performing time based filtering to smooth variations over time ... ” indicating that signaling synchronous images and sequential images is required.  Venkataraman, Paragraphs 5, 84.  “according to one viewpoint and camera module 37 may automatically capture image B, substantially simultaneously 
Regarding Claim 10:  “The depth map generation device of claim 9, wherein the second master depth map generator transmits the time synchronization signal to a second slave depth map generator corresponding to the second master depth map generator.”  (Note that the claim does not limit the nature of time synchronization signal.  Prior art teaches example embodiments: “the closer in time at which the image data is captured by each of the cameras, the less likely that variations in light intensity ( e.g. the otherwise imperceptible flicker of fluorescent lights) or object motion will result in time dependent variations between the captured images. ... performing time based filtering to smooth variations over time ... ” indicating that signaling synchronous images and sequential images is required.  Venkataraman, Paragraphs 5, 84.  “according to one viewpoint and camera module 37 may automatically capture image B, substantially simultaneously
Regarding Claim 11:  “The depth map generation device of claim 8, further comprising: a hub coupled between the master depth map generator group and the processor, the processor processes each of the plurality of depth maps in turn through the hub.”  (“The processor is also configured to communicate with one or more different types of memory 108 that can be utilized to store image data” where memory or the memory bus is the hub through which the processing applications output image data.  Venkataraman, Paragraphs 87, 142.  Also note that “the process illustrated in FIG. 6 can be repeated with sets of image data to synthesize a sequence of video frames that can then be encoded and stored … to synthesize additional images and/or video sequences utilizing alternative viewpoints, focal depths and/or depths of field.” indicating processing in turn.  Venkataraman, Paragraph 110.)
Regarding Claim 12:  “The depth map generation device of claim 1, wherein an image capture pair of the plurality of image capture pairs corresponds to a baseline.”  (Note that the claim does not limit the definition of the baseline.  Further AAPA teaches:  “a baseline exists between the first image capturer and the second image capturer, the depth map has a corresponding working range (that is, a valid area of the depth map) .”  AAPA, Specification, Paragraph 3.)
Regarding Claim 13:  “The depth map generation device of claim 1, wherein the processor outputs the depth map or the blending depth map according to at least one predetermined object.”  (See reasons for rejection in Claims 1 and 4.)
Claim 14 is rejected for reasons stated for Claim 1.
Claim 15 is rejected for reasons stated for Claim 3 in view of Claim 14 rejection.
Claim 16 is rejected for reasons stated for Claim 4 in view of Claim 15 rejection.
Claim 17 is rejected for reasons stated for Claim 5 in view of Claim 15 rejection.
Claim 18 is rejected for reasons stated for Claims 1 and 6.
Claim 19 is rejected for reasons stated for Claims 1, 5, and 6 in view of Claim 18 rejection.
Claim 20 is rejected for reasons stated for Claims 5. 6. and 8 in view of Claim 18 rejection.
Claim 21 is rejected for reasons stated for Claim 5 in view of Claim 18 rejection.
Claim 22 is rejected for reasons stated for Claims 1, 6-8.
Claim 23 is rejected for reasons stated for Claims 1 and 7 in view of Claim 22 rejection.
Claim 24 is rejected for reasons stated for Claim 9 in view of Claim 22 rejection.
Claim 25 is rejected for reasons stated for Claim 10 in view of Claim 24 rejection.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483